Citation Nr: 0606092	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-27 772	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for arthritis of all 
joints.

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

Since the claims at issue must be further developed before 
being decided, they are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

Reasons for remand

The Board sees that the veteran's original claims file could 
not be located; the one being used is a rebuilt folder.  But 
his service medical records (SMRs) are still missing - 
possibly contained in the original file.  

Where, as here, the service medical records are unavailable 
for consideration, through no fault of the veteran, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule, is 
heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In general, service connection may be granted for current 
disability resulting from an injury sustained or disease 
contracted in the line of duty while in military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).

Certain diseases - including arthritis, sensorineural 
hearing loss, and diabetes mellitus, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after the date of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

The veteran contends that all of the claimed disabilities at 
issue are the result of his service in the military.  But in 
particular, he believes his low back disability and multiple-
joint arthritis are related to a car accident he was involved 
in while on active duty.  And as support for this allegation, 
he has submitted a newspaper clipping dated in October 1970 
(so while he was in the military) showing there was a 
multiple-car accident with a resulting fatality.  He also is 
mentioned by name in the article.

In regards to his diabetes claim, the veteran contends he was 
exposed to herbicides during service.  By law, certain 
diseases such as Type II diabetes (also known as adult-onset 
diabetes), will be presumed to be the result of exposure to 
herbicides such as Agent Orange.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.309(e) (2005).  To date, this 
presumption has applied only to veterans who served in the 
Republic of Vietnam during the Vietnam ear.  See also 38 
C.F.R. § 3.307(a)(6) (2005).

Here, the evidence does not show, nor does the veteran 
contend, that he served in Vietnam.  Therefore, the statutory 
presumptions with respect to Agent Orange exposure and 
service connection for Type II diabetes mellitus based on 
such exposure do not apply to this case.  See 38 C.F.R. §§ 
3.307, 3.309.


Nevertheless, VA also must ascertain whether there is any 
other basis to conclude the diabetes was incurred in service.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

One of the provisions of The Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. § 5103A(d) (West 2002), states that VA 
will obtain an examination or opinion if the information and 
competent lay or medical evidence reflects the existence of 
current disability or persistent or recurrent symptoms of 
disability that may be associated with military service, but 
the record does not contain sufficient medical evidence to 
decide the claim.  See also Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  The veteran has not previously been 
afforded VA examinations in conjunction with his claims.  And 
given the absence of his service medical records, which might 
otherwise lend support to his allegations, he should be 
scheduled for these medical evaluations to assist him in 
developing his claims to the point they can be decided 
fairly.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the claimed low 
back disability and arthritis.  The 
claims folder should be made available to 
the examiner.  Any diagnostic testing 
that is deemed to be necessary by the 
examiner should be undertaken.  The 
examiner should render an opinion as to 
whether it is as likely as not (i.e., 50-
percent or greater probability) that any 
low back disability and arthritis 
currently found is related to the 
veteran's military service, including the 
October 1970 car accident.



2.  Also schedule the veteran for a VA 
audiology examination to determine the 
nature and etiology of the claimed 
hearing loss.  The claims folder should 
be made available to the examiner.  All 
indicated tests should be performed and 
all findings reported in detail, 
including puretone thresholds at each of 
the five specified frequencies (500, 
1000, 2000, 3000, and 4000 Hertz) and 
speech recognition scores for both ears.  
The examiner should render an opinion as 
to whether it is as likely as not that 
any hearing loss found is related to the 
veteran's military service.  

3.  As well, schedule the veteran for a 
VA gastrointestinal examination to 
determine the nature and etiology of the 
claimed hiatal hernia and GERD.  The 
claims folder should be made available to 
the examiner.  Any diagnostic testing 
that is deemed to be necessary by the 
examiner should be undertaken.  
The examiner should render an opinion as 
to whether it is as likely as not that 
any hiatal hernia and GERD found is 
related to the veteran's military 
service.

4.  Lastly, schedule the veteran for a VA 
endocrinology examination to determine 
the nature and etiology of the claimed 
diabetes mellitus, Type II.  The claims 
folder should be made available to the 
examiner.  Any diagnostic testing that is 
deemed to be necessary by the examiner 
should be undertaken.  The examiner 
should render an opinion as to whether it 
is as likely as not the veteran currently 
has Type II diabetes mellitus related to 
his military service (bearing in mind he 
did not serve in Vietnam and, therefore, 
is not entitled to the presumption of 
Agent Orange Exposure).

5.  Then readjudicate the claims at issue 
in light of the additional medical 
evidence obtained.  If benefits are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to 
it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required by the veteran 
until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

